OFFICE OFTHEATTORNEY     GENERALOFTEXAS
                                   AUSTIN

emu.00. MANN
A-Qua-

           Hon. *or@ E. Sheppnr%
           Cmptrollsr or Hlblia accounts
           ALIstlzl,
                   Texas
                                                             ./I
           Deer Sir:                                     ,,.” !
                                                         :     :,,

                                  opinion xc. O-1908         '1,


                                      derendent end F




                                               ed in the state
                                              or a hearing ae he
                                              8 Qn a felony charge.
                                            or Wllaon oounty
                                          s hearing and instruct-
                                            d to Austin, s66uIW
                                             haa to wilson aounty

                                  s would the eheriff be entitled
                                 or his service and would Same bo
                              the apprqgriatlon ior payin& sherirrt3
                  and other   ofricers  in felony aesesSw
                       Tou further inf'ormus that whhilethe above men-
               tioned defendimt WZJBamfined in th6 &ate Bebitentisry,
Eon. George E. Sheppard, page 2

the State of Horth Carolinaplaced a *hold over order"
for him and when the defendanthad served his term in
the State Penitentiaryhe was brought to Austin by the
authorities of the penitentiaryfor an extraditionhesr-
kng. While the derendahtwas in the custody of the
aut3oritiesrran the pemitentieryat Austin r0r the
ebove mentioned hearing the attorney for the defendant
filed an application ror a writ of habeas aorpus in the
District Court of Wilson County. You also further in-
form us that the above mentioned derenaant waa not
charged with any offense in the Distriat Court of Wil-
son County or in any court in the State.
        The above mentioned writ of habeas aorpus
reads a8 followsr
              "WRIT CF szABlM8CORmS




    TO TBZ WARIEN OF TEE TJSXAS ERISON   SYSTEM AND
   ALL EMFLOYEES OF SAID SYSTE.WWAVIWG WILW (WILL)
   WRIGRr IN CUSTODY GIlEmINasr
       Vhmeas, on this the 1st bay of Wovewber,
    A.D. 1999, an applicationfor a Writ of Habeas
   Corpus.and release irom tiproper~austodyhaving
   been filed by Nile (Will) Wright, who allege8
   substantiallythe following, to-wit: that he ie
   being Illegally restrainedby the Texas Prison
   System authoritleaand that he believes that he
   will be aarrled out of the state, or suffer some
   irreparable injury berore he oan obtain relief
   in the usual oourse of law; and that he has re-
   ~queateda hearing before this Court.
        *And whereas, said applioationfor a Writ
    or Habeas Corpus has been granted by the Iionor-
    able 8. D. Carr, image presiding 0r the Di'strfot
    Court ot Wilson County, Texas, wade returnable
    to said court on tha 4th day of November, A, D.
    1939, at 10 o'clock A. M.
Hon. George H. Sheppard, %ge 3


       "Therefore, you are hereby commanded to
   be and appear before said Distriot Court at
   the Court Souse thereof in the City of Floree-
   ville, Texna, on the 4th day of November, A.D.
   1939, at 10 o'clock AZ., and to then and there
   produae the body or said Rile (will)Viright,
   and show cause, If asy you have, why he Ehould
   not be released from your custody; and the
   sherirr or any deputy sheriff or Wilson County,
   Texas, is hereby ordered and direct& to take
   the body of the said 7116 (Kill) Wright and
   safely keep him nnd bring him before this
   Honorable Court on the hour and date herein-
   above set to be dealt with aooording to low.
        "TO TIE S,y%RIyy,CCXSTLBLC,OR ARY PEACE
    OFFICER OF 'JXlE
                   STATE OF TEXAS, CRXETINCS:
        *You are hereby'camanded that you exe-
    cute and make due return of this writ, as is
    required by law, and that you take and bring
    the sala Nile (Will) Wright before the Xonor-
    able Judge .of,saidCourt as hereinabbre direot-
    ed.
        *Witness, 211.
                     M. Hughes, Clerk or the
    Dlstriot Court of Wilson County, Texes, at
    my of'siceat the Court House, in the City of
    Floresville,Texa8, this the 1st day of Rovem-
    her, A.D. 1939.
                        u(Signed)M. ?J.Hughes
                        Clerk or the District court
                        or Wilson County, Texas


         *Came to hand on the let day Or ?ToV8nber,
    h.D.  1939, at 4 o'clock I.,$:.
                                  and executed on
    the 2nd day of Xovember, A.D. 1939, in Travis
    County, Text, at 10 o'clock AZ. by dellver-
    ing to Capt. Ewing Stanley in person, a true
    copy  0r this writ; and taking the person of the
Eon. George Ii.Sheppard, Bge 4

      s&l Ffle (Will) Wright in the       Custody.

                          *(signed)&?ss.C%o. R. Booth
                          Sheriff. ffilsonCounty. Texas
                          Ra
                          -isigned)   D. W.   Bouck. Deputy
w~~~lesgeel8.00
180 idles
c .lO
SetviCS3          2 .QO
TOTAL:          $&!&!

           Article 129, Code or Criminal Procedure,reads
~8   r0li0w8:

           Whenever it appears hy 8fdit3rm0~     evi-
      dence   to any judge authorized to issue suOh
      writ that any one is held in illegal oonfine-
      went or custody, and there is good reason to
      believe that he will be carried loutof the
      State, or suffer some irre arable injury be-
      rose he oan.:obtain  relier 9IIthe usual ooucse
      of law, .orwhenever the writ of habeas corpus
      has been issued and disregarded,the said
      judge may Issue a warrant to any peace orricer,
      or to any person speoiallynamed by eaid,judge,
      directing   him to take and bring such persou
      berore such judge, to be dealt tith aooording
      to law."
        Acoording to the lest Federal Census, Wilson
County has a population of seventeenthousand 85.xhun-
dred and six (17,606) inhabitants. The county officials
or such oounty are compensatedon a fee basis.
        Article PQ3O,,Code of Crininal Erwedure, reads
in part Qf3Pollowst
          "In each oounty where there have been
      cast at theprecedinngpresidentialelection
      less than 3000 votes, the sheriff or consta-
      ble shall reoeive the following fees when the
      ~chargeIs a felony:"
                                                                   490




 y: Hon. George R. Sheppard,Page 5
  I~
   t,

                Section 8 or &-tiale 1030, supra, Code of
      Criminal Procedure, reada as follows: .
                "For attanding a ptiaomr on habeas
           aoarpus,for eaob day, four dollars, together
           with mileage aa provided in SubdivIsionS,
           when removlng'auohprisoner out OS the county
           under an order issued by a distriot or appel-
           late jwlge.,
                Ssotion,!5,as~referred to in the above quoted
      section or Article 1030, mpra, read8 in part as rollowsre
                "....in.oountiesthat hare a population
          of less than iorty thoussnd inhabitants,as
          shown by the preoeding Federal Cenms, the
          iollouingfees shall apply; For eaoh raflethe
          officer may be aanpelleed~totravel in exeout-
\'        Ing orlminal proaess, smenoning or attaching
.,.       titnesaea, ten oentsg....?
                  Artlole 86 of the Penal Code deities worlminal
      pro0e88R   aa r0lhf8.t
               *The turn *8r%aWal prooeas* %a Intended
           to 85gn#!y my'oapim, ~papanf, oltatioa, at-
           taohmtint,or any other writtun order iesued in
           a etiina .prooeadiug,  whether the same be to
           arrest, oomaiti oolleot mdney, or r0r whatever
           purpose used."
                 Art&ale 163 oi the Code or Cr&ainal Pmoedme
      xmvidesr

                "The judge trying the oawe uader habeas
           oorpus may make suoh order as is deemed right
           conoerningthe aoet sf bringing the dermdant
           before harm,and aU. other ooats of'the prooeedb
           lng, awarding the came efthez against thu 'WE-,
           son to whom the writ was dimeted, the person
                                  award no costa at all."
           seeking relier, or ziiay
                 The faea allmmd and provided for In Artfole
Hon. George   i